PER CURIAM.
Appellant’s convictions and sentences for two counts of robbery with a firearm, three counts of forgery and two counts of uttering a forged instrument are affirmed. Brown v. State, 502 So.2d 979 (Fla. 1st DCA 1987) (and cases cited therein); Andre v. State, 431 So.2d 1042 (Fla. 5th DCA 1983); Brown v. State, 397 So.2d 1153 (Fla. 5th DCA 1981); McCloud v. State, 335 So.2d 257 (Fla.1976); and Hedges v. State, 172 So.2d 824 (Fla.1965). We again certify the question set out in VanTassell v. State, 498 So.2d 649 (Fla. 1st DCA 1986), to the Florida Supreme Court as a question of great public importance.
AFFIRMED.
SMITH, BARFIELD and JOANOS, JJ., concur.